IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39459

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 695
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 31, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
PATRISHIA HELEN GLADYS VON                       )     THIS IS AN UNPUBLISHED
TERSCH,                                          )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Carl B. Kerrick, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We are also asked to
review concurrent unified sentences of five years, with a minimum period of confinment of two
years, for two counts of conspiracy to deliver a controlled substance. We affirm.
       Patrisha Helen Gladys Von Tersch pled guilty to two count of delivery of a controlled
substance. I.C. §§ 37-2732(a)(1)(b) and 37-2732(f). In exchange for her guilty pleas, additional
charges were dismissed. Following her pleas, Von Tersch was sentenced to concurrent unified
terms of five years, with minimum periods of confinement of two years. The district court
withheld judgment and placed Von Tersch on probation. Von Tersch admitted to violating the


                                                1
terms of her probation. The district court revoked the withheld judgment and Von Tersch’s
probation, ordered execution of her original sentences, but retained jurisdiction. Following
completion of her rider, the district court placed Von Tersch on probation. Again Von Tersch
admitted to violating the terms of her probation. The district court revoked Von Tersch’s
probation and again retained jurisdiction. The district court ultimately relinquished jurisdiction.
       Von Tersch appeals, claiming that the district court erred by refusing to grant probation.
She also argues that her sentences of five years, with a minimum period of confinment of two
years, is excessive and constitutes an abuse of discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
       The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Von Tersch has failed
to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.
       Von Tersch also contends that the unified sentences five years, with a minimum period of
confinment of two years, are excessive and constitute an abuse of discretion. Sentences are
reviewed for an abuse of discretion.     Our appellate standard of review and the factors to be
considered when evaluating the reasonableness of a sentence are well-established. State v.
Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d
1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v.
Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007).
       Von Tersch argues that all of the relevant goals of sentencing could have been
accomplished with probation. As noted above, however, the district court found that probation
was not an appropriate course of action in Von Tersch’s case. The record does not indicate that
concurrent unified terms of five years, with minimum periods of confinement of two years, are




                                                 2
excessive or that the district court abuses its discretion in this case. Accordingly, the sentence is
affirmed.
       The order of the district court relinquishing jurisdiction and Von Tersch’s sentences are
affirmed.




                                                 3